Title: To Benjamin Franklin from [Benjamin Sowden], 26 September 1777
From: Sowden, Benjamin
To: Franklin, Benjamin


Sir
Holland Septr. 26 1777
Mr. Vincent, The Young Gentleman who formerly lived with me, tells me he had the honour of seeing You, and of delivering my large packet to be forwarded either to Mr. Gordon, or Mr. Rumsey, as You should find most convenient. He is now returned hither, and tells me that on his return from Poitou to Paris, sometime between the 2d and 6th of this month, he called at your lodging with a Letter I sent him addressed to You, but that not finding You at home he left it in charge with one of Your footmen. Not knowing this till his arrival here, and apprehensive lest that should miscarry, I sent You a duplicate of it Addressed under cover to Mr. Chaumont, by the French post of the 2d of this Instant. In each of these I begged it as a favour, that, as I thought the intelligence there given might be of some importance to You, You would do me the honour to let me know that You had received it. But not having yet had that satisfaction, I fear that neither of my Letters reached You. For this reason I send you a second Copy of my Letter by Mr. Vincent, inclosed to Mr. Loyd now at Paris, who will, if possible, deliver it into Your own hands. The following is a Copy of the Letters referred to....
The friends of the Colonies at Rotterdam were alarmed last Tuesday s’ennight at the non arrival of French Letters due that day. And as the Post Master at Lisle wrote to the Post Master there (from whom I had it) that the Mail was not arrived in Course from Paris, many were of opinion that thro’ the influence of Lord Stormount with the French Court, the Letters to this Country were stopped and opened, and such as contained intelligence to this Country, or thro’ this Country to England kept. On the friday following both Mails arrived, tho’ of the real Reason why the first was detained, we are yet totaly Ignorant; it never happed before in the memory of the oldest Man living. I am not without my fears that neither of my above mentioned Letters to You, ever came to hand, and am ready to suspect that sent You by post under cover to Mr. Chaumont, was stopped at the Post office in Paris, opened, and suppressed. It is the opinion of many here that English Guineas have as great an influence at Versailes as among the great in England, and that your negotiations are betrayed by the french Ministry. Be this however as it may, I must entreat it as a favour of some importance to my peace, that you would let me hear from you if it be but two Lines, to acquaint me that you have received this, and to announce the fate of the two former. Please to send it without any direction, under a Cover addressed to Messr. Coysgarne & Lloyd’s Negots a Rotterdam, and as I know your hand perfectly well, Your signature, unless you judge otherwise, will be needless. By my hand, by what I have said of Mr. Vincent, and in my Letter accompanying my Large packet for America by him, concerning my not putting my name, You will easily recollect that, and my place of abode. Wishing You continued Health, and a success equal to Your own merits, and the rectitude of Your Cause, I have the honour to be Sir, Yout obliged Friend and very humble Servant
3 o’clock. We were alarmed here by last Tuesday’s Letters from France with the positive Accounts that Boston and Philadelphia were taken, but the English Papers just arrived are perfectly silent on these Events, and expressly say that Genl. Howe, finding the Delaware, on his entering it, strongly fortified, had retired from it, and was generaly supposed to be gone to Boston. May he have reason to say of it, with a material difference from Caesar’s bostful expression, veni, vidi, abii.
